Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-28 are pending in the current application.
2.	This application is a 371 of PCT/CN2018/112473 10/29/2018.
Response to Restriction Election
3.	Applicant’s election of group II in the reply filed on October 5, 2022 is acknowledged. The election was made without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein the pyrolysis reaction system comprises no more than 1 wt% of a polyester.....based on the total weight of the methyl glycolate oligomer”.  Methyl glycolate oligomer is itself a polyester and as such it is not clear what this means since the claim defines the limits of the polyester material as itself and less than itself.  

5.	Claims 8-9, 20-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8-9 refer to a “viscosity reducer”, however this term is not defined in the specification.  Page 11 at paragraph “5.” gives examples, but does not explain what would be included or excluded.  Notably the polyols listed including polyethylene glycol and others are said to function in this manner at concentrations of “5-500 wt%”, however claim 1 limits the concentration of these materials to not more than 1%.  This further clouds the meaning of the term.
6.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites “wherein the methyl glycolate oligomer comprises a polyester or a copolyester comprising a polyol or polyacid.”  Methyl glycolate oligomer is by definition a polyester and it cannot be a copolyester since it comprises only one ester.  It cannot be a polyol or a polyacid since it is a polyester.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 24 recites a “viscosity reducer” in an amount of “5-500 wt%”.  It is not clear what the metes and bounds of this term are, however at least the specification and claim 25 refer to this material being a “polyether polyol” like polyethylene glycol, which is a subgenus of polyols.  Claim 1 limits the amount of polyol to not more than 1%, and as such claim 24 does not limit the claim from which it depends and is drawn to subject matter outside the scope of claim 1.
8.	Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 23 refers to a “polybasic acid”, however this is not a term in claim 1 from which it depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-14, 20-25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki US 8,722,908. Suzuki teaches the process of claim 1 where a glycolic acid oligomer, AKA methyl glycolate oligomer, is depolymerized in a high boiling polar organic solvent with a tin compound at column 3 lines 4 ff.  The solvent is described at column 5 lines 22-43:
Examples of the high-boiling point polar organic solvent include aromatic dicarboxylic acid diesters, aromatic carboxylic acid esters, aliphatic dicarboxylic acid diesters, polyalkylene glycol diethers, aromatic dicarboxylic acid dialkoxyalkyl esters, aliphatic dicarboxylic acid dialkoxyalkyl esters, polyalkylene glycol diesters, aromatic phosphoric acid esters, and the like. Of these high-boiling point polar organic solvents, the aromatic dicarboxylic acid diesters, the aromatic carboxylic acid esters, and the aliphatic dicarboxylic acid diesters, polyalkylene glycol diethers are preferable, and from the viewpoint that thermal degradation is less likely to occur, polyalkylene glycol diethers are more preferable. The high-boiling point polar organic solvents may be used alone or in combination of two or more. Examples of the aromatic dicarboxylic acid diesters include phthalic acid esters such as dibutyl phthalate, dioctyl phthalate, dibenzyl phthalate, and benzyl butyl phthalate. Examples of the aromatic carboxylic acid esters include benzoic acid esters such as benzyl benzoate. Examples of the aliphatic dicarboxylic acid diesters include adipic acid esters such as dioctyladipate and sebacic acid esters such as dibutyl sebacate.

With regard to the limitation of “no more than 1wt% of a polyester, a polyol, a polyacid or a combination thereof”, according to the specification at page 9 paragraph 2, “In the present invention, the pyrolysis reaction system is preferably free of a polyester, a polyhydric alcohol, or a polyacid.”  At least when the solvent is “aromatic carboxylic acid esters” “polyalkylene glycol diethers”  or “aromatic phosphoric acid esters” none of these compounds are present. Column 6 lines 56 ff. gives specific examples of the diethers.  In addition to the high boiling solvent, a solubilizing agent is also described at column 8 lines 63 ff and specific examples are listed at column 9 lines 51 ff.
	Specifically, at least one non-basic organic compound whichis selected from the group consisting of alcohols, phenols, aliphatic carboxylic acids, aliphatic amides, aliphatic imides, polyalkylene glycol diethers having a molecular weight exceeding 450, and Sulfonic acids, and which has a boiling point of 180°C. or higher (preferably 200°C. or higher, more preferably 23.0°C. or higher, and particularly preferably 250°C. or higher) is used as the solubilizing agent. Of these solubilizing agents, alcohols are particularly effective. Examples of the alcohols include aliphatic alcohols.  Such as decanol, tridecanol, decanediol, ethylene glycol, propylene glycol, and glycerin; aromatic alcohols such as cresol, chlorophenol, and naphthyl alcohol; polyalkylene glycols; polyalkylene glycol monoethers; and the like. These alcohols may be used alone or in combination of two or more.  

At least polyalkylene glycols are listed specifically as a viscosity reducer in claim 25. The range described in claim 25 as being present in 5-100 wt. %, is described at column 8 lines 14 ff, “the solubilizing agent is preferably 30 to 5000 parts by mass, more preferably 50 to 2000 parts by mass, and particularly preferably 60 to 200 parts by mass, relative to 100 parts by mass of the glycolic acid oligomer,” although the ranges are outside those in claim 1.  The material is described as being used “when necessary”, meeting the limitations of claim 8 and 9.
	With regard to claim 20, the temperature in step (a), “200-240oC” and (b) “230oC or higher” this is described at column 12 lines 6-17:
	A temperature during the heating is not particularly limited, as long as the glycolic acid oligomer is depolymerized at the temperature. The temperature is preferably 200 to 350°C., more preferably 210 to 310° C., particularly preferably 220 to 300° C., and most preferably 230 to 290° C. If the heating temperature is lower than the lower limit, the glycolic acid oligomer is not easily dissolved in the high-boiling point polar organic solvent, resulting in a tendency that a homogeneous solution cannot be obtained, or that the formed gly collide cannot be distilled off. Meanwhile, if the heating temperature exceeds the upper limit, the glycolic acid oligomer tends to be heavy components.

The pressure may be reduced as discussed on lines 18 ff:

 The heating of the mixture as described above may be conducted under normal pressure or reduced pressure, and is preferably conducted under a reduced pressure of 0.1 to 90 kPa (more preferably 1 to 30 kPa, particularly preferably 1.5 to 20 kPa, and most preferably 2 to 10 kPa). In addition, it is also preferable to conduct the heating under an inert gas atmosphere.
Step (v) is described in various places including lines 53-55 of column 11 “co-distilling off the formed glycolide and the high-boiling point polar organic solvent from a depolymerization reaction system.”  It is further discussed at column 12 lines 65 to column 35.  
With regard to step (d) and (e) this is described at column 13 lines 37 ff:
	The glycolide distilled off together with the high-boiling point polar organic solvent as described above can be recovered by a method described in Japanese Unexamined Patent Application Publication No. 2004-523596 or International Publication No. WO02/014303. For example, the glycolide can be recovered by cooling a co-distillate of the glycolide and the high-boiling point polar organic solvent, and, when necessary, adding a poor solvent, for solidification and deposition. Alternatively, as described in International Publication No. WO02/014303, the glycolide can also be recovered by phase separation, when a high-boiling point polar organic solvent having an excellent heat stability is used. The thus recovered glycolide may be further purified to increase the purity. The glycolide obtained by the production method of the present invention has already had a high purity at the time of the distilling-off. Hence, when conducted, a purification treatment can be conducted with a reduced load. 

Solidification and deposition would be a residue on the bottom.
With regard to claim 21, of feeding the reactor continuously this is discussed at column 13 lines 15:
When glycolide is continuously produced by the production method of the present invention, the glycolic acid oligomer in an amount corresponding to the amount of the gly collide distilled off is preferably supplied continuously orintermittently to depolymerization reaction system. In this case, it is necessary to supply the glycolic acid oligomer such that the state where the glycolic acid oligomer is homogeneously dissolved in the high-boiling point polar organicsolvent can be kept. In addition, when the high-boiling point polar organic solvent or the solubilizing agent is distilled off the high-boiling point polar organic solvent or the solubilizing agent in an amount corresponding to the amount of the high-boiling point polar organic solvent or the solubilizing agent distilled off is preferably supplied continuously or intermittently to the depolymerization reaction system. Note that a fresh high-boiling point polar organic solvent and afresh solubilizing agent may be supplied as the high-boiling point polar organic solvent and the solubilizing agent. Alternatively, those recovered in the following recovery step may be reused as the high-boiling point polar organic solvent and the solubilizing agent.

With regard to the boiling points listed in claim 22, the boiling points of all the solubilizing agent solvents all exceed 330 (column 7 lines 60 ff). Column 5 lines 8-10 list boiling points of the other solvent “From such a viewpoint, the boiling point of the high-boiling point polar organic solvent is preferably 235 to 450° C., more preferably 255 to 430°C., and particularly preferably 280 to 420° C.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 8,722,908 as applied to claim(s) 1-14, 16, 20-25, above, and further in view of Yamane US 6,891,048 B2.  Suzuki makes the glycolic acid oligomer in Preparation example 1 on column 14 by condensation of glycolic acid. Claim 15 is drawn to an alternative method of making the glycolic acid oligomer.  Yamune US 6,891,048 B2, discloses the method of claim 15 at Column 5 lines 43-64:
The glycolic acid oligomer may be obtained by the condensation reaction of glycolic acid, glycolic acid ester or glycolic acid salt. By use of glycolic acid, glycolic acid ester or glycolic acid salt substantially free from any alkaline metal ions, it is possible to obtain a glycolic acid oligomer with a considerably decreased alkaline metal ion content. For instance, a glycolic acid containing no alkaline metal ions may be obtained by deionizing an industrial-grade aqueous Solution of glycolic acid through an ion exchange resin, recrystallizing glycolic acid, or the like.
A high-purity glycolic acid may be obtained by distilling or otherwise purifying a glycolic acid alkyl ester, preferably a glycolic acid alkyl ester having a C1 to C4 alkyl ester group, and then hydrolyzing the resulting product. The purification by distillation, because of being simpler than the recrystallization of glycolic acid, is well fit for commercialization. The glycolic acid oligomer Substantially free from any alkaline metal ion may also be obtained by the condensation of the purified glycolic acid alkyl ester. The condensation reaction of the glycolic acid alkyl ester makes it possible to dispense with any step for hydrolysis to glycolic acid.

According to column 6 lines 7-15, the preferred glycolate is methyl glycolate:

The glycolic acid alkyl ester is synthesized by the reduction reaction of a dialkyl oxalate, the alcoholysis of a glycolic acid oligomer or the like, and purified bydistillation, etc. Glycolic acid alkyl esters having C1 to C4 alkyl ester groups are preferred in view of ease of distillation, ease of hydrolysis and ease of direct condensation reaction, although methyl glycolate is most preferred.

Further details are given at column 7 lines 39 ff:

5. Synthesis of Glycolic Acid Oligomer Glycolic acid oligomers may be Synthesized by heating glycolic acid, glycolic acid ester or glycolic acid Salt to usually 100 to 250° C, and preferably 140 to 230° C under reduced pressure, normal pressure or applied pressure and, if required, in the presence of a condensation catalyst or an ester exchange catalyst, so that a condensation reaction or an ester exchange reaction is carried out until distillation of low-molecular-weight materials such as water and alcohol is not substantially found. If a purified glycolic acid product with a decreased alkaline metal ion content is used as the starting material Such as glycolic acid, the content of alkaline metal ions in the glycolic acid oligomer can then be reduced ahead. If the sulfate and/or organic acid salt in the form of di- or polyvalent cations are added to the reaction system, the di- or poly-valent cations can then be contained ahead in the glycolic acid oligomer.

The resulting glycolic acid oligomer may be used directly for the depolymerization reaction. If the resulting glycolic acid oligomer is washed with a non-solvent such as benzene or toluene, unreacted or low-molecular-weight materials can then be removed therefrom. In consideration of glycolide yields, the glycolic acid oligomer used should have a melting point of usually 140 C or higher, preferably 160° C or higher, and more preferably 180° C or higher. The melting point (Tm) used herein is understood to mean a melting point detected with a differential Scanning calorimeter (DSC) while a sample is heated at a rate of 10° C./min. in an inert gas atmosphere.


Regarding claim 16, the glycolic acid oligomer in Preparation example 1 on column 14 lines 16-18 is described as  “Thus, 480 g of a glycolic acid oligomer (GAO) was obtained. The glycolic acid oligomer had a melting point of 211°C.”  According to A. Agrawal et al. / Polymer 45 (2004) 8603–8612 Table 2 entries 1 and 2 the PGA has a [ƞ] of .3327 and .2645.
11.	Claim(s) 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 8,722,908 and Yamane US 6,891,048 as applied to claim(s) 1-16, 20-25, above, and further in view of  Takasu “Polyester Synthesis at Moderate Temperatures via the Direct Polycondensation of Dicarboxylic Acids and Diols Catalyzed by RareEarth Perfluoroalkanesulfonates and Bis(perfluoroalkanesulfonyl)imides” Macromolecules 2010, 43(1), 144-149.  Yamane teaches the reaction of claim 15  “in the presence of a condensation catalyst or an ester exchange catalyst”. There are many known catalysts for this reaction, however Yamane does not list the rare earth salts and complexes of claim 17.  According to Takasu, “Rare-earth triflates5 and triflylimides,6 because they do not react with protic compounds, can catalyze some reactions even in water because they have small hydrolysis constants5 and large exchange rate constants for substitution of inner-sphere water ligands.5b Such catalysts can be quantitatively recovered at the end of a reaction and reused” Page 144 column 1 describes the use of these catalysts as an esterification catalyst:
Herein, we describe the synthesis of three scandium compounds;scandium perfluorooctanesulfonate [Sc(OPf)3], scandium nonafluorobutanesulfonate [Sc(ONf)3] (Figure 1), and scandium bis(nonafluorobutanesulfonyl)imide [Sc(NNf2)3] (Figure 2);that have ligands with stronger electron-withdrawing abilities. We have assessed the abilities of these compounds, and hence their Lewis acidities, to catalyze the synthesis of large molecular weight polyesters in short periods of time and under mild conditions. The results of a survey of other rare-earth metals;Sm, Gd, Er, Nd, Dy, and Tm-that might be used as catalytic centers for dehydration polycondensations are also reported.


Scheme 1 shows the model esterification with a number of rare earth catalysts of claim 17 including  those of scandium, neodynium, gadolinium, dysprosium, erdium, and thulium.  The catalysts were also effective in polycondensation in Scheme 2 on page 146. The loading was from .05 to .5 % in the tables 1-3, meeting claim 19. Table 4 had loadings as low as .01% (entry 13). “Our work now makes it possible to synthesize aliphatic polyesters of Mn > 1.0 x 104 at a moderate temperature (60 oC), within a short period of time (6 h) using a small amount of catalyst (0.05-0.1 mol %). Polycondensations that can be performed at moderate temperatures are environmentally friendly procedures and may find use when designing polymers with specific chiralities, functionalities, and/or biological activities.”  Since rare earth complexes were known to promote these polycondensations at “moderate temperature”, “within a short period of time” “using a small amount of catalyst” they would be chosen as a condensation catalyst in the process of Yamane.  
12.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 8,722,908, Yamane US 6,891,048 and Takasu “Polyester Synthesis at Moderate Temperatures via the Direct Polycondensation of Dicarboxylic Acids and Diols Catalyzed by RareEarth Perfluoroalkanesulfonates and Bis(perfluoroalkanesulfonyl)imides” Macromolecules 2010, 43(1), 144-149. as applied to claim(s) 1-17, 19, 20-25, above, and further in view of  CN100515920C.  Claim 18 is drawn to a rare earth metal catalyst supported on an inorganic nanofiller.  Takasu does not mention nanofiller support for his complexes however, CN100515920C describes such support
“In particular, it is a new method with a very simple process that uses a single-tube electrospinning method (referred to as electrospinning method for short) to prepare inorganic micro / nanotubes”  The support of rare earth metal catalysts is disclosed on page 22-23 “The metal ions involved are ....scandium, yttrium lanthanum, cerium, praseodymium, neodymium, etc. In the final synthesized inorganic micro / nanotube material, one or more of the above-mentioned metal elements are included..... The obtained inorganic micro / nano tube can also be used for secondary processing such as loading, filling and surface modification. The metal salt used may be a strong acid or strong base salt, or a weak acid or strong base salt or a strong acid or weak base salt, among which the weak acid salt is preferred, such as: acetate, carbonate, bicarbonate, oxalate, phosphoric acid salt and organic acid salt.”  The use of the nano material would increase the surface area available for catalysis and allow easy filtration and removal of the material.  For these reasons making the catalyst nano is obvious.
13.	Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 8,722,908  as applied to claims 1-14, 20-25 above further in view of Hey “Pyrolysis of 3-Phenyl-I ,2,3-benzotriazin-4-one” J. Chem. SOC. (C), 1968, 1028. Claim 26 is drawn to the process of the prior art with an alternative solvent, a hydrocarbon mixture, for the thermal decomposition.  Suzuki uses a various high boiling solvents as discussed above as reaction solvent.  Pyrolysis, or thermal decomposition reactions, are carried out in solvents that are very high boiling like. Another such solvent is the hydrocarbon mixture liquid paraffin. Hey uses liquid paraffin as a solvent in the pyrolysis reaction on page 1029, “Decomposition of (I) in Liquid paraffin The triazinone (0.5 g.) in liquid paraffin (4 ml.) was heated at 250oC for the times shown.”  Since all that is needed is a high boiling solvent it would be obvious to use an alternative one like liquid paraffin that is very cheap.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625